DETAILED ACTION
1.	Claims 1-4 are pending in this examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4	Applicant’s election without traverse of claims 1-4 in the reply filed on 9/9/2021 is acknowledged.
Claim Objections
5.	Claims 1 and 4 recited “can”. The MPEP interprets claim limitations that contain "can" statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.
	Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.2.	Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20190342084 to Mehedy et al (“Mehedy”) in view of US Patent Application No. 20160212109 to Hird et al (“Hird”)

	As per claim 1, Mehedy discloses method for data access and control, comprising: encrypt data for distribution to a decentralized ledger comprised of system nodes ([0033],encrypt the file using an encryption key, fragment the encrypted file into file fragments, and distribute different fragments among the plurality of storing peers 120 and 122 for storage in respective off-chain storing elements 121, 1 also see fig. 1, [0007]);
store encrypted data and access control policies ([0039] the decentralized ledger identify rules associated with authorization and access requirements and usage of the ledger. For example, key fragments, file fragments, node keys, and the like, within information 226 may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216. The confirmation result 228 may include a cryptographic record of key fragments, file fragments, and node keys that have been stored by the blockchain for purposes of a subsequent audit. The physical 
store key information as partial key fragments in a decentralized manner among the system nodes ([0008] storing the respectively encrypted key fragments on the blockchain ledger such that each encrypted key fragment is associated with the encrypted file 1 also see fig. 1, [0034]).
Mehedy does not explicitly disclose however in the same field of endeavor, Hird discloses determine access control policy can that includes a required number of key fragments to fulfill decryption of the data ([0028], the key splitter 110 to control a number of the key fragments generated from a security key based on the number of the proxy storage devices 170 in the selected one of the groups of proxy storage devices 170. Which of the proxy storage devices 170 are members of which of the groups may be defined by a user and/or defined by one or more defined rules based on characteristics of the proxy storage devices 170 which, for example, seek to store the key fragments using a threshold number of different types of access security mechanisms provided by the various proxy storage devices 170, also see [0023], [0014] the levels of security provided by the proxy storage devices for storage of key fragments can be determined.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Hird by including the feature of required number of key fragments, in order for Mehedy’s system to providing data security, characteristics of a security key can affect 

As per claim 3, the combination of Mehedy and Hird discloses the method for data access and control of claim 1, wherein the storage of the partial keys to network nodes includes a signature of individual keys (Mehedy, [0044] client's cryptographic credentials to produce a unique signature, also see [0008], [0034] storing the respectively encrypted key fragments on the blockchain ledger).

As per claim 4, the combination of Mehedy and Hird discloses the method for data access and control of claim 1, wherein partial keys can include at least one of key phrase authentication, biometric information, or hardware token provision (Hird, [0021], a password may be reconstructed from the key fragments…. the security key is a password). The motivation regarding the obviousness of claim 1 is also applied to claim 4. 
	


	As per claim 2, the combination of Mehedy and Hird discloses the invention as described above. Furthermore, Mehedy disclose the method for data access and control of claim 1, further comprising: verify the access request at the decentralized ledger as a legitimate request or as a malicious/faulty request (Mehedy, [0057], requester receives n of such responses, it recovers the encryption key. Next, the requester may broadcast the file hash, file share hash and the key share hash so that storing peer can check that the peer indeed was able to recover the file share information that it is storing);
Mehedy and Hird do not explicitly disclose however in the same field of endeavor, Crabtree discloses receive an access request at the distributed ledger to fetch a data file without disclosing requester identity ([0109], The client request data from the server, and the provider is compensated for the use of his data. For sensitive data or to allow for anonymous transactions, the exchange will be conducted through a blockchain mechanism 3205);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Crabtree/Hird by including the feature of without disclosing requester identity/ 
Mehedy, Hird and Crabtree do not explicitly disclose however in the same field of endeavor, Smith discloses assist a user of a legitimate request to access the data and deny access to malicious/faulty requests (Smith, [0033] permissions may be analyzed on the distributed ledger to enforce the permissions and allow or deny access to the requested information accordingly)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mehedy with the teaching of Smith/Crabtree/Hird by including the feature of assist, in order for Mehedy’s system  to entity-sovereign data wallets using distributed ledger technology. Systems and methods are disclosed related to distributed ledger-based systems and methods allowing an entity to share information regarding the entity with other entities while maintaining sovereignty over the data and alleviating privacy and security concerns (Smith).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892).
 a).  US patent application no. 20210319436 to Ow discloses in a blockchain networking environment, a wallet keying system creates a private key that is used for authorizing user transactions while negating the need for the private key to be hosted on a user device or in a user application such as a blockchain wallet. The private key is fragmented and stored in a distributed fashion to prevent unauthorized access. To 
b).	US patent application no. 20210182423 to Padmanabhan discloses systems, methods, and apparatuses for storing PII information via a metadata driven blockchain using distributed and decentralized storage for sensitive user information, operable within a cloud based computing environment. For example, there is a system configured with a memory to store instructions; a set of one or more processors; a non-transitory machine-readable storage medium that provides instructions that, when executed by the set of one or more processors, the instructions stored in the memory are configurable to cause the system to perform operations including: operating a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization; operating a database interface to a distributed database, separate from the blockchain, on behalf of the plurality of tenants of the host organization; displaying a Graphical User Interface (GUI Interface) to a user device communicably interfaced with the system over a network, in which the GUI interface is to prompt for a metadata entity definition at the user device when displayed by the user device, in which the metadata entity definition defines access control permissions for a blockchain entity including specifying at least (i) a data classification attribute indicating sensitive user information and (ii) a consent required attribute indicating consent is required to access the 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497